Bloodworth, J.
1. The court properly struck the pleas filed by the Misses Lynch.
2. The petition having been amended to meet the objection urged against it in the 1st ground of the amendment to the motion for a new.trial, this ground is without merit. Moreover, the trial occurred on September 12, 1921, and the bill of exceptions was not presented until April 14, 1922. In Heery v. Burkhalter, 113 Ga. 1043 (39 S. E. 406), the Supreme Court held: “ A direct assignment of error upon a ruling made during the progress of a trial comes too late if for the first time presented in a bill of exceptions sued out more than thirty days after the adjournment of the term at which such ruling was made.” In the same case it was held that “ the overruling of a motion to dismiss an action which, for any good reason, should not be tried on its merits, cannot properly be made a ground of a motion for a new trial.” Under these rulings the assignment of error in the bill of exceptions and in the motion for a new trial upon the refusal of the court to dismiss the petition cannot be considered.
3. There being evidence to support the verdict, and the special grounds of the motion for a new trial not hereinbfore dealt with being either without substantial merit or merely amplifications of the general grounds, the judgment of the lower court overruling the motion for a new trial is Affirmed.

Broyles, O. J., and Luke, J., concur.